United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1138
Issued: October 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 2, 2017 appellant, through counsel, filed a timely appeal from a January 27,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease causally related to the accepted factors of appellant’s federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 4, 2015 appellant, then a 40-year-old automotive technician, filed a
traumatic injury claim (Form CA-1) alleging that on October 14, 2015, over the course of two
days of lifting and reaching over his shoulders, he aggravated a previous injury and sustained a
strain in his neck.3
In a January 4, 2016 report, Dr. T. Maxwell Kelley, a Board-certified family practitioner,
noted seeing appellant for a follow up on his cervical condition. He indicated that he had last
seen appellant in his office on December 23, 2015. Appellant’s symptoms started after an injury
at work on September 19, 2013 when appellant hit his head on the frame of a truck and that these
symptoms consisted primarily of involuntary titubation of the head and neck. Dr. Kelley noted
that these symptoms occurred episodically and were typically triggered by overhead movements
and reaching outward, and that this abnormal movement caused dizziness and sometimes pain.
On February 2, 2016 Dr. Kelley diagnosed cervical dystonia.
By letter dated February 8, 2016, OWCP informed appellant that further information was
necessary to support his claim and afforded him 30 days to submit this information.
Appellant thereafter submitted multiple medical documents that were dated before the
alleged October 2015 employment injury. From May 23 through June 10, 2014, Dr. T.L.
Bradley, a chiropractor, treated appellant for cervical segmental dysfunction and cervicalgia.
Dr. Bradley released appellant to return to work effective December 30, 2014 with restrictions of
no reaching above shoulders and no reaching beyond length of arms. Appellant submitted notes
from Novant Health Matthews Medical Center dated September 19, 2013, wherein Dr. Erin
Smith, an emergency room physician, diagnosed near syncope, benign position vertigo.
Appellant also submitted multiple progress notes from the Carolinas Health System commencing
September 24, 2013. These notes described treatment for multiple medical conditions including:
vertigo, dizziness, cervical segment dysfunction, cervicalgia, hypertension, and chronic
headaches.
In a March 7, 2016 note, Dr. Bradley noted that a lateral x-ray of appellant’s cervical
spine revealed loss of normal lordotic curvature with slight reversal apex at C-4. He diagnosed
cervicalgia and segmental and somatic dysfunction of the cervical region and noted that supine
adjustment had been performed. Dr. Bradley noted that appellant had made good progress, but
continued to have muscle tightness with fixation in the cervical and upper thoracic spine. He
indicated that appellant’s neck pain started on September 13, 2014.
By decision dated March 8, 2016, OWCP denied appellant’s claim. It determined that,
although the evidence supported that the events occurred as alleged, the medical component of

3

Appellant had previously filed a claim in OWCP File No. xxxxxx134. He had alleged in the prior claim that on
September 19, 2013 he sustained a neck injury when he struck his head on the frame of a truck. In a decision dated
January 6, 2015, OWCP denied appellant’s claim as it determined that he failed to submit medical evidence
providing a medical diagnosis. It also noted that appellant had not established causal relationship. There is no
evidence that appellant pursued any form of appeal from the January 6, 2015 decision.

2

fact of injury had not been met. Specifically, appellant failed to submit medical evidence
containing a medical diagnosis in connection with the accepted factors.
On March 24, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
At the hearing held on November 15, 2016, appellant testified that in his previous job he
was a mobile mechanic and that most of his duties were performed below waist level. However,
on October 13 and 14, 2016 the employment establishment placed him in a job that required him
to lift above his shoulders, and he injured his neck from repeated lifting. Appellant noted that
when he left and went to the parking lot, his head started shaking like a “bobble head.” He noted
that he had previously injured his neck in September 2013, when he jumped up from underneath
a truck and caught his forehead and ripped something in the left side of the neck. Appellant
described his medical treatment and noted that he was not currently under a physician’s care.
The hearing representative advised appellant of the importance of submitting medical evidence
in support of his claim.
In a letter dated December 29, 2016, M.A., a manager for health and resource
management for the employing establishment, contended that appellant did suffer a serious
injury on September 19, 2013 and again on October 14, 2015. She argued that the medical
evidence established that appellant had a traumatic injury to his neck which had now resulted in
a diagnosis of cervical dystonia, which was also called spasmodic torticollis. M.A. noted that, in
meeting with appellant, she has witnessed the spasmodic attacks, and that it was evident that
appellant experienced incredible pain and uncontrollable shaking of his head. She also stated
that appellant did not receive the support and guidance he was entitled to from the employing
establishment. M.A. requested that OWCP accept appellant’s claims.
By decision dated January 27, 2017, the hearing representative affirmed the March 8,
2016 decision as appellant had not submitted medical evidence of a diagnosis in connection with
the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disabilities and/or specific conditions for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The only issue before the Board is whether appellant sustained an injury due to his work
activities of October 13 and 14, 2015. There is no dispute that the employment events occurred
as alleged. However, the Board finds that appellant has failed to submit medical evidence to
establish a medically-diagnosed condition as a result of these employment factors.
The medical evidence indicates that, at the time of the alleged October 2015 employment
injury, appellant had already been treated for cervical segment dysfunction and cervicalgia.
Appellant has not submitted any medical evidence after the October 2015 employment factors
that establish an employment injury.
Appellant submitted a January 4, 2016 narrative medical report by Dr. Kelley, as well as
a February 2, 2016 progress report. Dr. Kelley treated appellant for cervical dystonia. He
indicated that appellant’s symptoms of involuntary titubation of the head and neck started after
the work injury of September 19, 2013. Dr. Kelley never addressed the alleged October 2015
employment factors. As previously noted, to establish an occupational disease claim, the
claimant must submit medical evidence establishing that the employment factors identified by
the claimant were the proximate cause of the condition for which compensation is claimed or,
stated differently, medical evidence establishing that the diagnosed condition is causally related
to the employment factors identified by the claimant.9 Dr. Kelley’s reports did not address how

6

See S.P., 59 ECAB 184, 188 (2007).

7

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 4.

9

See George G. Wilk, Docket No. 03-0453 (issued May15, 2003).

4

the accepted October 2015 employment factors caused the diagnosed condition. As such, his
reports are of limited probative value.
Appellant also submitted a March 7, 2016 report wherein his chiropractor, Dr. Bradley,
diagnosed cervicalgia and segmental and somatic dysfunction of the cervical region based on
cervical x-rays. Dr. Bradley performed spinal manipulation.10 However, he also noted that these
conditions started on September 13, 2014, and did not address the October 2015 employment
factors. As such, his report is of limited probative value.11
Finally, the Board notes the statement and argument from M.A., a manager of the
employing establishment, in support of appellant’s claim. However, because causal relationship
is a medical issue, it can only be proven by probative medical opinion evidence.12 Lay persons
are not competent to render medical opinion.13
An award of compensation may not be based on surmise, conjecture, speculation, or
appellant’s belief of causal relationship.14 Appellant has failed to submit rationalized medical
evidence to meet his burden of proof on causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
occupational disease causally related to the accepted factors of his federal employment.

5 U.S.C.§ 8101(2) of FECA provides that the term “physician” includes chiropractors only to the extent that
their reimbursable services were limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist. Dr. Bradley is a physician pursuant to this definition.
10

11

Supra note 7.

12

S.C., Docket No. 16-1322 (issued January 18, 2017).

13

James A. Long, 40 ECAB 538, 542 (1989).

14

John D. Jackson, 55 ECAB 465 (2004); William Nimitz¸30 ECAB 57 (1979).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 27, 2017 is affirmed.
Issued: October 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

